


Exhibit 10.2












[gdlogonov12.jpg]Green Dot Corporation
March 5, 2012






By Electronic Mail
Samuel Altman
[Street]
[City, State, ZIP]


Dear Samuel:


The purpose of this letter is to set forth in writing the terms of your offer of
employment with Green Dot Corporation (the "Company"). This offer and your
employment relationship will be subject to the terms and conditions of this
letter.
Your employment with the Company will commence on the closing date of the
Company's acquisition of Loopt, Inc. (the "Start Date") and your title will be
Senior Vice President, Interactive. In this position, you will be reporting
directly to John MacIlwaine. This position is based in Mountain View,
California, but your job duties may require travel as needed.
1.
Compensation. If you decide to accept our offer, your initial salary will be
$150,000 on an annualized basis, less applicable withholdings, payable bi-weekly
in accordance with the Company's normal payroll practices. Adjustments to salary
or other compensation, if any, will be made by the Company in its sole and
absolute discretion. This position is an exempt position, which means you are
paid for the job and not by the hour. Accordingly, you will not receive overtime
pay.

2.
Discretionary Bonus Plan. In addition to your annual salary, you will be
eligible to receive an annual bonus of up to $52,500, which will be based upon
your achievement of mutually agreed metrics and deliverables. This bonus (and
any other bonus for which you may become eligible) will be paid out in
accordance with the Company's standard bonus practices and policies (including,
but not limited to, the requirement that you be employed by the Company on the
date bonuses are regularly paid out to Company employees).


1

--------------------------------------------------------------------------------




3.
Stock Options. Subject to the approval of the Company's Board of Directors, you
will be granted an option to purchase 60,000 shares of the Company's common
stock at an exercise price per share equal to the fair market value of the
Company's common stock on the date of grant. This option will be granted under,
and subject to the terms and conditions of, the Company' s 2010 Stock Plan (the
"Plan").

4.
Retention Payment. In addition to the compensation terms specified in this
letter, you may be eligible to receive certain retention payments under, and
subject to the terms of, that certain Retention Agreement between the Company
and you (the "Retention Agreement"). This letter does not amend, supersede or
otherwise alter that Retention Agreement in any way.

5.
Fringe Benefits. You will also be entitled to the standard employment benefit
package that is available to all Company employees, which is subject to change.
This will include Health, Dental and Vision coverage, plus participation in
other plans currently maintained by the Company or which may become available to
Company employees from time to time. You are also eligible to accrue three weeks
of vacation per year, subject to the Company's vacation policy.

6.
At-Will Employment Relationship. If you accept our offer, your employment with
the Company will be "at-will.'' This means you may resign at any time for any
reason. Likewise, the Company may terminate the employment relationship at any
time, with or without cause or advance notice. In addition, we reserve the right
to modify your position, duties, and reporting relationship as needed and to use
discretion in deciding on appropriate discipline. Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and the Company's CEO. As a professional courtesy, the Company requests that you
provide reasonable notice of any voluntary resignation in order to allow the
Company time to transition your duties and responsibilities to other employees.

7.
Conflicts of Interest. During the term of your employment with the Company, you
must not engage in any work, paid or unpaid, that creates an actual conflict of
interest with the Company. Such work shall include, but is not limited to,
directly or indirectly competing with the Company in any way, or acting as an
officer, director, employee, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which the Company is now engaged or in which
the Company becomes engaged during the term of your employment with the Company,
as may be determined by the Company in its sole discretion. If the Company
believes such a conflict exists during the term of this Agreement, the Company
may ask you to choose to discontinue the other work or resign employment with
the Company.

8.
Contingencies. Your employment with the Company is conditioned on the following:

•
As an employee of the Company, you will have access to certain confidential
Company information, client lists, sales strategies and the like and you may,
during the course of your employment, develop certain information or inventions,
which will be the property of the Company. To protect the interests of the
Company, you will need to sign and


2

--------------------------------------------------------------------------------




abide by the enclosed "Employee Inventions and Confidentiality Agreement" as a
condition of your employment.
•
For purposes of federal immigration law, you will be required to show the
Company original documents that verify your identity and your legal right to
work in the United States (please bring suitable documentation with you on the
first day of employment). If such documentation is not provided to us within
three business days of your Start Date, our employment relationship with you may
be terminated.

•
You must successfully complete a background check.

9.
Entire Agreement. This letter, including the Employee Inventions and
Confidentiality Agreement, sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements, whether written
or oral, except that this letter does not supersede the Retention Agreement.
This letter may not be modified or amended except by a written agreement signed
by you and an authorized officer of the Company.

10.
Choice of Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California.

To indicate your acceptance of the Company's offer. please sign and date this
letter in the space provided below and return it either via fax (626-775-6895).
mail. or scanned email.


Sincerely,
/s/ Tiffany Chelsvig,
Vice President, Human Resources
ACCEPTANCE:
I have read the foregoing letter and agree with the terms and conditions of my
employment as set forth. I understand and agree that my employment with the
Company is at-will.
DATE:
March 8, 2012
SIGNATURE:
/s/ Sam Altman
NAME (printed):
Sam Altman




3